In 
addressing this Assembly for the first time, I should like, first, on behalf 
of my delegation and on my own behalf, to carry out the pleasant duty of 
conveying to Mr. Ganev of Bulgaria our most earnest and warmest 
congratulations on his election to the presidency of the General Assembly at 
its forty-seventh session, and to assure him of our cooperation with a view to 
achieving a successful outcome. 
We should like also to take this opportunity to pay a well-deserved 
tribute to Mr. Samir Shihabi of Saudi Arabia for the deft and skilful manner 
in which he led the work of the last session. 
To the Secretary-General, Mr. Boutros Boutros-Ghali, we reiterate our 
most earnest congratulations on the outstanding manner in which he has been 
discharging his difficult responsibilities since he was elected head of our 
Organization. 
We also take this opportunity to welcome the positive and beneficial 
influence of the activities of our former Secretary-General, 
Mr. Javier Perez de Cuellar, who was able to give our Organization a new 
dynamism and brought it closer to the goals assigned to it by its founding 
fathers. 
On behalf of Zaire, I welcome the new Member States that have joined the 
Organization, thereby bringing us closer to its much-desired goal of 
universality. 
But we are bound to note that the purposes of our Organization laid down 
in its Charter are far from being achieved, because in many places throughout 
the world the universal peace that we so earnestly seek is still just an 
ambition. Indeed, hotbeds of tension have been rekindled, thereby 
jeopardizing international peace and security, which our Organization has a 
duty to guarantee. We earnestly appeal to all parties in conflict, wherever 
they may be, to lay down their arms and exclude the word "force" from their 
vocabulary. 
In this vein, we find a great deal of merit in the Secretary-General's 
report, "An Agenda for Peace" (A/47/277), to the international community, in 
which we find valuable recommendations on preventive diplomacy, peacemaking 
and peace-keeping. 
We believe that the Assembly should give the greatest attention to this 
analysis. Zaire pledges its help in studying these ideas, so useful to our 
Organization. 
The Secretary-General's recommendations lead us to focus on a few of the 
many areas of tension. 
The Security Council meeting on violence in South Africa made it possible 
to avoid a break in the dialogue established within the Convention for a 
Democratic South Africa (CODESA). We reiterate our appeal to all political 
forces to put an end to their antagonism so that negotiations for the 
establishment of a representative government may resume. To this end, we 
strongly urge the South African Government to use all necessary ways and means 
to put an end to extremist acts of all kinds that lead to violence. 
In the Middle East, since the establishment of the Government resulting 
from the latest elections in Israel and the resumption of negotiations between 
the parties concerned, we have reason for some hope. We Therefore urge all 
parties committed to the quest for an overall political solution that would 
lead to lasting peace in that region to continue along the path of dialogue. 
For some years now we have witnessed considerable efforts by the United 
States of America and the Russian Federation the Powers with the most 
sophisticated and most destructive weapons, whether nuclear, conventional, 
biological or chemical drastically to reduce the number of such weapons, 
thereby helping to establish a new era in international politics and in peace 
and security for States and peoples. Zaire welcomes this most sincerely, and 
we hope that other military Powers will follow their example. If they do, the 
second millennium, for which we are preparing so busily, will open up new 
prospects for humankind as a whole. 
Today, in a surge of world-wide solidarity, the developed countries 
living in prosperity should help, in a spirit of true partnership, the 
countries of the South to solve the problems related to underdevelopment, 
which have many complex causes. It is true that underdevelopment will not go 
away overnight simply because the prosperous countries of the North decide to 
make available to third world countries financial resources resulting from 
cutbacks they may make in their military budgets; rather it will be ended by 
strategies to do away with the dire poverty of the nations of Africa and other 
underdeveloped countries. 
That is why Zaire is convinced that a harmonious future for our planet 
depends on peace, security and prosperity shared by all nations, both of the 
North and of the South. And that is why Zaire also believes that the Final 
Document of the International Conference on the Relationship between 
Disarmament and Development should now be implemented in order to find the 
necessary resources to solve the daunting problems our peoples face. 
It is clear that the collective security aspects likely to create tension 
and conflict in the world are not only military, but also spring from the 
extreme impoverishment of our peoples, linked to high population growth rates 
and the debt burden. 
Looking at our ravaged economies, we believe that debt servicing must in 
no way hamstring our development efforts. Our countries' total external debt 
is constantly increasing, and has now reached more than $1.5 billion. Without 
any real readiness to cooperate on the part of the industrialized countries, 
and without considerable efforts devoted to the planning and establishment of 
appropriate ad hoc structures, there will be no hope of recovery for our 
economies. 
We strongly hope that those devising strategic development policies for 
the fourth decade will take into account the recommendations of the Economic 
Commission for Africa (ECA) resulting from the Conference of Ministers 
responsible for economic development and planning, held in Addis Ababa from 
20 to 24 April of this year, which drew up guidelines for the years ahead. 
We also hope that, in accordance with the New International Development 
Strategy for the 1990s, the United Nations and the international community 
will support efforts aimed at the economic recovery of Africa, for the common 
good of all humankind. 
Zaire hails the effective measures to protect and improve the environment 
envisaged in the Rio Conventions. Indeed, as we have vast areas of protected 
forests, we would appreciate acceptance by the international community of the 
idea of recompensing countries that set aside major forested areas with a view 
to protecting them from the ravages of humankind. 
Zaire, whose vast expanses of tropical rainforest have given it the 
status of the planet's "second lung", after Amazonia, has for long been in the 
vanguard of environmental conservation. Our country has a major network of 
linked national parks and reserves covering 8 per cent of our national 
territory. Some of these nature reserves the oldest of which were 
established more than 75 years ago - protect the rarest of species, including 
the okapi, the white rhinoceros and the gorilla. In the context of the 
Conventions adopted in Rio de Janeiro, Zaire offers all these natural 
resources to the international community as a contribution to the common 
heritage of humankind. 
Therefore, my country calls upon the international community, 
particularly the developed countries, to ensure that additional resources are 
made available for the effective implementation of Agenda 21 and the new 
Conventions dealing with biodiversity and climate change. My delegation 
appeals to all countries to give massive support to Agenda 21 and its 
accompanying Conventions; it asks that they sign them and take all the 
necessary steps to ratify them. We invite countries of the North that might 
still be hesitant about adapting their future behaviour to the requirements of 
environmental conservation and protection to respond positively. 
It is no secret to anyone that Zaire is today experiencing a deep 
multisectoral crisis essentially attributable to the disastrous management of 
its human, financial and material resources. The readiness for change 
expressed by our people as a whole triumphed on 24 April 1990 with the 
statement delivered by the President of the Republic, which finally recognized 
the need for democratic political reform. 
Following the example of other African countries, Zairians claimed and 
obtained the holding of a national sovereign conference. Opened in 
August 1991, that conference is taking place in an atmosphere whose tone was 
set, on the one hand, by the troubles of September 1991, which ruined the 
country's already reeling economy, and, on the other, by a succession of 
political crises spawned in the climate of distrust that existed between the 
established powers and the opposition. Suspended a number of times, the work 
of the national sovereign conference none the less has managed to continue to 
this day because our people has spared no sacrifice to lend its full support 
to this forum. Because of this, the date of 16 February will live in our 
memory. Thus, as I speak, the meetings of the national sovereign conference 
are about to culminate, more than a year after its opening, in the adoption of 
committee reports following the election of a Prime Minister and the 
establishment of a transition Government. 
The transition period will be managed by three institutions: the 
Presidency of the Republic, the Supreme Council of the Republic, and the 
transition Government. As regards the transition Government, the national 
sovereign conference elected Mr. Etienne Tshisekedi Wa Mulumba as Prime 
Minister in the vote held last August. The transition Government pledges 
before international opinion to guide this period of transition in the calmest 
and most peaceful manner possible. 
The essential, indeed overriding, goal of the transition remains the 
establishment of a state based upon the rule of law. Welcoming the role 
played by the free press in the evolution of democracy in our country, the 
Government is determined to encourage and support the media so that they can 
play their full role in all freedom. Moreover, the transition Government and 
the Supreme Council of the Republic will establish the High Council for 
Audio-Visual Media, which will manage the official press agencies in the same 
spirit. The Government is also committed to fighting censorship and to 
promoting freedom of the press in all its forms. 
The establishment of a State based on the rule of law necessarily entails 
respect for the rights of the individual. That is why the Government will 
work in concert with the associations responsible for human rights issues. To 
that end, they will be granted the civil status that has been hitherto denied 
them, as well as being guaranteed access to the media and freedom of action 
throughout our national territory. 
A top priority for the transition Government is laying the best possible 
groundwork for the advent of a State based on the rule of law. To this end, 
Zaire intends to hold free and democratic elections shortly. We therefore 
urgently appeal to the international community to help us organize these 
elections in the greatest possible transparency. 
In conclusion, I should like to draw attention once again to the most 
alarming situation of our planet, a situation on which the entire 
international community is focused. My delegation is convinced that the 
United Nations is and will remain the ideal framework for the quest for 
peaceful solutions likely to defuse the hotbeds of tension that have developed 
in Africa, Asia and Europe. 
As for Zaire, I have just recalled the great choices made by the national 
sovereign conference to provide the Zairian people with a new era of peace, 
democracy and economic development. In accordance with the United Nations 
Charter, Zaire announces its faith in the basic rights of the individual. To 
that end, my country will spare no effort to ensure the victory of legality, 
justice, equity and equality. 
I wish the forty-seventh session of the General Assembly the fullest 
measure of success. 